Case 17-32134        Doc 65     Filed 03/11/19     Entered 03/11/19 15:36:44          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 32134
         Tara Lashun Green

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/26/2017.

         2) The plan was confirmed on 05/24/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/25/2018.

         5) The case was Dismissed on 11/15/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-32134             Doc 65         Filed 03/11/19    Entered 03/11/19 15:36:44                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $2,210.46
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                             $2,210.46


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $1,890.38
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $99.48
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $1,989.86

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                       Class    Scheduled      Asserted         Allowed         Paid         Paid
 AAA Checkmate LLC                       Unsecured      2,586.40       3,286.14         3,286.14           0.00       0.00
 America's Financial Choice Inc          Unsecured         658.00        657.47           657.47           0.00       0.00
 Americredit Financial Ser Inc           Unsecured     29,436.00     12,313.76        12,313.76         220.60        0.00
 AT&T U-verse                            Unsecured         347.42           NA               NA            0.00       0.00
 Brother Loan & Finance                  Unsecured      2,586.40       3,972.21         3,972.21           0.00       0.00
 Chase Bank                              Unsecured           0.00           NA               NA            0.00       0.00
 Christ Hospital                         Unsecured           0.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      8,500.00       9,908.33         9,908.33           0.00       0.00
 Commonwealth Edison Company             Unsecured         800.00        543.89           543.89           0.00       0.00
 Department Of Education                 Unsecured     26,736.00     32,748.38        32,748.38            0.00       0.00
 Fingerhut                               Unsecured           0.00           NA               NA            0.00       0.00
 Illinois Dept of Human Services         Unsecured           0.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured      1,500.00       1,054.00         1,054.00           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         365.00        365.36           365.36           0.00       0.00
 Kennedy King College                    Unsecured           0.00           NA               NA            0.00       0.00
 Little Company of Mary Hosp.            Unsecured           0.00           NA               NA            0.00       0.00
 MABT/Contfin                            Unsecured           0.00           NA               NA            0.00       0.00
 Metrosouth Medical Center               Unsecured           0.00           NA               NA            0.00       0.00
 Midland Funding LLC                     Unsecured         378.00        376.97           376.97           0.00       0.00
 Peoples Energy Corp                     Unsecured         834.00        513.76           513.76           0.00       0.00
 PNC Bank                                Unsecured           0.00           NA               NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured         500.00        499.71           499.71           0.00       0.00
 Portfolio Recovery Associates           Unsecured         844.00        843.27           843.27           0.00       0.00
 Resurgent Capital Services              Unsecured         246.00        261.62           261.62           0.00       0.00
 Resurgent Capital Services              Unsecured           0.00          6.88             6.88           0.00       0.00
 Roseland Community Hospital             Unsecured           0.00           NA               NA            0.00       0.00
 Santander Consumer USA Inc              Unsecured      1,379.00       1,379.34         1,379.34           0.00       0.00
 Speedy Cash                             Unsecured      1,030.00            NA               NA            0.00       0.00
 Sprint                                  Unsecured      1,300.00       1,216.12         1,216.12           0.00       0.00
 Syncb/TJX                               Unsecured           0.00           NA               NA            0.00       0.00
 Synchrony Bank                          Unsecured           0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-32134        Doc 65   Filed 03/11/19    Entered 03/11/19 15:36:44                Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim        Claim         Principal       Int.
 Name                            Class    Scheduled      Asserted     Allowed          Paid          Paid
 TCF of Illinois              Unsecured           0.00           NA             NA           0.00        0.00
 University Plaza             Unsecured           0.00           NA             NA           0.00        0.00
 Webbank-Fingerhut            Unsecured           0.00           NA             NA           0.00        0.00
 Wow Cable                    Unsecured           0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim          Principal                 Interest
                                                         Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00                 $0.00               $0.00
       Mortgage Arrearage                                  $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                             $0.00                 $0.00               $0.00
       All Other Secured                                   $0.00                 $0.00               $0.00
 TOTAL SECURED:                                            $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                           $0.00                 $0.00               $0.00
        All Other Priority                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                         $69,947.21            $220.60                   $0.00


 Disbursements:

          Expenses of Administration                        $1,989.86
          Disbursements to Creditors                          $220.60

 TOTAL DISBURSEMENTS :                                                                       $2,210.46




UST Form 101-13-FR-S (9/1/2009)
Case 17-32134        Doc 65      Filed 03/11/19     Entered 03/11/19 15:36:44            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
